            Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 1 of 18 Page ID #:254




                1
                2
                3
                4
                5
                6
                7
                8
                9
               10
                                                 UNITED STATES DISTRICT COURT
               11
                             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
               12
               13 PASTOR VILLAREAL INC.,                                        Case No. 2:19-cv-08381-MWF-AFM
               14          Plaintiff,                                           (PROPOSED) STIPULATED
                                                                                PROTECTIVE
               15            v.                                                 ORDER 1
               16 BORDERLAND TRADERS LLC, ET                                    Judge: Honorable Alexander F.
                  AL.,                                                          MacKinnon
               17
                          Defendants.                                           Courtroom: 780
               18
               19           Plaintiff Pastor Villareal Inc. (“Plaintiff”) and Defendants Borderland Traders
               20 LLC, Suerte y Salud LLC and Jose de Jesus Garcia through their respective
               21 undersigned counsel hereby submit the (Proposed) Stipulated Protective Order,
               22 (Exhibit 1) for entry by the Court.
               23       The Parties are competitors in the marketplace in the field of beauty and skin
               24 care products and dietary supplements marketed to the Mexican/Hispanic
               25
               26
               27   1
                       This Stipulated Protective Order is based substantially on the model protective order provided under Magistrate
               28   Judge Alexander F. MacKinnon’s Procedures.

1072215.1
                                                            STIPULATED PROTECTIVE ORDER
            Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 2 of 18 Page ID #:255




                1 community in the United States. It is anticipated that during the course of discovery
                2 the parties will be required to disclose highly sensitive, propriety and confidential
                3 information relating to product sales, profit margins, customers and the like.
                4
                5 1.      A.    PURPOSES AND LIMITATIONS
                6         Discovery in this action is likely to involve production of confidential,
                7 proprietary or private information for which special protection from public
                8 disclosure and from use for any purpose other than prosecuting this litigation may
                9 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
               10 enter the following Stipulated Protective Order. The parties acknowledge that this
               11 Order does not confer blanket protections on all disclosures or responses to
               12 discovery and that the protection it affords from public disclosure and use extends
               13 only to the limited information or items that are entitled to confidential treatment
               14 under the applicable legal principles.
               15         B.    GOOD CAUSE STATEMENT
               16         This action is likely to involve trade secrets, customer and pricing lists and
               17 other valuable research, development, commercial, financial, technical and/or
               18 proprietary information for which special protection from public disclosure and
               19 from use for any purpose other than prosecution of this action is warranted. Such
               20 confidential and proprietary materials and information consist of, among other
               21 things, confidential business or financial information, information regarding
               22 confidential business practices, or other confidential research, development, or
               23 commercial information (including information implicating privacy rights of third
               24 parties), information otherwise generally unavailable to the public, or which may be
               25 privileged or otherwise protected from disclosure under state or federal statutes,
               26 court rules, case decisions, or common law. Accordingly, to expedite the flow of
               27 information, to facilitate the prompt resolution of disputes over confidentiality of
1072215.1      28                                              2
                                                 STIPULATED PROTECTIVE ORDER
            Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 3 of 18 Page ID #:256




                1 discovery materials, to adequately protect information the parties are entitled to keep
                2 confidential, to ensure that the parties are permitted reasonable necessary uses of
                3 such material in preparation for and in the conduct of trial, to address their handling
                4 at the end of the litigation, and serve the ends of justice, a protective order for such
                5 information is justified in this matter. It is the intent of the parties that information
                6 will not be designated as confidential for tactical reasons and that nothing be so
                7 designated without a good faith belief that it has been maintained in a confidential,
                8 non-public manner, and there is good cause why it should not be part of the public
                9 record of this case.
               10         C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
               11               SEAL
               12         The parties further acknowledge, as set forth in Section 12.3, below, that this
               13 Stipulated Protective Order does not entitle them to file confidential information
               14 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
               15 and the standards that will be applied when a party seeks permission from the court
               16 to file material under seal.
               17         There is a strong presumption that the public has a right of access to judicial
               18 proceedings and records in civil cases. In connection with non-dispositive motions,
               19 good cause must be shown to support a filing under seal. See Kamakana v. City and
               20 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
               21 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
               22 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
               23 require good cause showing), and a specific showing of good cause or compelling
               24 reasons with proper evidentiary support and legal justification, must be made with
               25 respect to Protected Material that a party seeks to file under seal. The parties’ mere
               26 designation of Disclosure or Discovery Material as CONFIDENTIAL or
               27 CONFIDENTIAL-ATTORNEYS EYES ONLY does not— without the submission
1072215.1      28                                               3
                                                 STIPULATED PROTECTIVE ORDER
            Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 4 of 18 Page ID #:257




                1 of competent evidence by declaration, establishing that the material sought to be
                2 filed under seal qualifies as confidential, privileged, or otherwise protectable—
                3 constitute good cause.
                4         Further, if a party requests sealing related to a dispositive motion or trial, then
                5 compelling reasons, not only good cause, for the sealing must be shown, and the
                6 relief sought shall be narrowly tailored to serve the specific interest to be protected.
                7 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
                8 each item or type of information, document, or thing sought to be filed or introduced
                9 under seal in connection with a dispositive motion or trial, the party seeking
               10 protection must articulate compelling reasons, supported by specific facts and legal
               11 justification, for the requested sealing order. Again, competent evidence supporting
               12 the application to file documents under seal must be provided by declaration.
               13         Any document that is not confidential, privileged, or otherwise protectable in
               14 its entirety will not be filed under seal if the confidential portions can be redacted.
               15 If documents can be redacted, then a redacted version for public viewing, omitting
               16 only the confidential, privileged, or otherwise protectable portions of the document,
               17 shall be filed. Any application that seeks to file documents under seal in their
               18 entirety should include an explanation of why redaction is not feasible.
               19
               20 2.      DEFINITIONS
               21         2.1    Action: this pending federal lawsuit.
               22         2.2    Challenging Party: a Party or Non-Party that challenges the
               23 designation of information or items under this Order.
               24         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
               25 how it is generated, stored or maintained) or tangible things that qualify for
               26 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
               27 the Good Cause Statement.
1072215.1      28                                               4
                                                 STIPULATED PROTECTIVE ORDER
            Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 5 of 18 Page ID #:258




                1         2.3.1 "CONFIDENTIAL-ATTORNEYS EYES ONLY" Information or
                2 Items: information (regardless of how it is generated, stored or maintained) or
                3 tangible things that quality for protection under Federal Rule of Civil Procedure
                4 26(a), and as specified in the Good Cause Statement; said information pertaining to
                5 the Parties suppliers and/or manufacturers of their products, the cost of goods
                6 relating to their products; their wholesale/distributor pricing; their customer base;
                7 and, their profit margins for their respective products.
                8         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
                9 their support staff).
               10         2.5   Designating Party: a Party or Non-Party that designates information or
               11 items that it produces in disclosures or in responses to discovery as
               12 “CONFIDENTIAL" or as "CONFIDENTIAL-ATTORNEYS EYES ONLY.”
               13         2.6   Disclosure or Discovery Material: all items or information, regardless
               14 of the medium or manner in which it is generated, stored, or maintained (including,
               15 among other things, testimony, transcripts, and tangible things), that are produced or
               16 generated in disclosures or responses to discovery in this matter.
               17         2.7   Expert: a person with specialized knowledge or experience in a matter
               18 pertinent to the litigation who has been retained by a Party or its counsel to serve as
               19 an expert witness or as a consultant in this Action.
               20         2.8   House Counsel: attorneys who are employees of a party to this Action.
               21 House Counsel does not include Outside Counsel of Record or any other outside
               22 counsel.
               23         2.9   Non-Party: any natural person, partnership, corporation, association or
               24 other legal entity not named as a Party to this action.
               25         2.10 Outside Counsel of Record: attorneys who are not employees of a
               26 party to this Action but are retained to represent or advise a party to this Action and
               27 have appeared in this Action on behalf of that party or are affiliated with a law firm
1072215.1      28                                              5
                                                 STIPULATED PROTECTIVE ORDER
            Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 6 of 18 Page ID #:259




                1 that has appeared on behalf of that party, and includes support staff.
                2        2.11 Party: any party to this Action, including all of its officers, directors,
                3 employees, consultants, retained experts, and Outside Counsel of Record (and their
                4 support staffs).
                5        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                6 Discovery Material in this Action.
                7        2.13 Professional Vendors: persons or entities that provide litigation
                8 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                9 demonstrations, and organizing, storing, or retrieving data in any form or medium)
               10 and their employees and subcontractors.
               11        2.14 Protected Material: any Disclosure or Discovery Material that is
               12 designated as “CONFIDENTIAL" or "CONFIDENTIAL-ATTORNEYS EYES
               13 ONLY.”
               14        2.15 Receiving Party: a Party that receives Disclosure or Discovery
               15 Material from a Producing Party.
               16
               17 3.     SCOPE
               18        The protections conferred by this Stipulation and Order cover not only
               19 Protected Material (as defined above), but also (1) any information copied or
               20 extracted from Protected Material; (2) all copies, excerpts, summaries, or
               21 compilations of Protected Material; and (3) any testimony, conversations, or
               22 presentations by Parties or their Counsel that might reveal Protected Material.
               23        Any use of Protected Material at trial shall be governed by the orders of the
               24 trial judge. This Order does not govern the use of Protected Material at trial.
               25
               26 4.     DURATION
               27        Once a case proceeds to trial, information that was designated as
1072215.1      28                                             6
                                                STIPULATED PROTECTIVE ORDER
            Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 7 of 18 Page ID #:260




                1 CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS EYES ONLY or maintained
                2 pursuant to this protective order used or introduced as an exhibit at trial becomes
                3 public and will be presumptively available to all members of the public, including
                4 the press, unless compelling reasons supported by specific factual findings to
                5 proceed otherwise are made to the trial judge in advance of the trial. See
                6 Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
                7 documents produced in discovery from “compelling reasons” standard when merits-
                8 related documents are part of court record). Accordingly, the terms of this
                9 protective order do not extend beyond the commencement of the trial.
               10
               11 5.      DESIGNATING PROTECTED MATERIAL
               12         5.1   Exercise of Restraint and Care in Designating Material for Protection.
               13 Each Party or Non-Party that designates information or items for protection under
               14 this Order must take care to limit any such designation to specific material that
               15 qualifies under the appropriate standards. The Designating Party must designate for
               16 protection only those parts of material, documents, items or oral or written
               17 communications that qualify so that other portions of the material, documents, items
               18 or communications for which protection is not warranted are not swept unjustifiably
               19 within the ambit of this Order.
               20         Mass, indiscriminate or routinized designations are prohibited. Designations
               21 that are shown to be clearly unjustified or that have been made for an improper
               22 purpose (e.g., to unnecessarily encumber the case development process or to impose
               23 unnecessary expenses and burdens on other parties) may expose the Designating
               24 Party to sanctions.
               25         If it comes to a Designating Party’s attention that information or items that it
               26 designated for protection do not qualify for protection, that Designating Party must
               27 promptly notify all other Parties that it is withdrawing the inapplicable designation.
1072215.1      28                                              7
                                                 STIPULATED PROTECTIVE ORDER
            Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 8 of 18 Page ID #:261




                1         5.2   Manner and Timing of Designations. Except as otherwise provided in
                2 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                3 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                4 under this Order must be clearly so designated before the material is disclosed or
                5 produced.
                6         Designation in conformity with this Order requires:
                7               (a) for information in documentary form (e.g., paper or electronic
                8 documents, but excluding transcripts of depositions or other pretrial or trial
                9 proceedings), that the Producing Party affix at a minimum, the legend
               10 “CONFIDENTIAL” or "CONFIDENTIAL-ATTORNEYS EYES ONLY"
               11 (hereinafter “CONFIDENTIAL or "CONFIDENTIAL-ATTORNEYS EYES
               12 ONLY" legend”), to each page that contains protected material. If only a portion of
               13 the material on a page qualifies for protection, the Producing Party also must clearly
               14 identify the protected portion(s) (e.g., by making appropriate markings in the
               15 margins).
               16               A Party or Non-Party that makes original documents available for
               17 inspection need not designate them for protection until after the inspecting Party has
               18 indicated which documents it would like copied and produced. During the
               19 inspection and before the designation, all of the material made available for
               20 inspection shall be deemed “CONFIDENTIAL-ATTORNEYS EYES ONLY.” After
               21 the inspecting Party has identified the documents it wants copied and produced, the
               22 Producing Party must determine which documents, or portions thereof, qualify for
               23 protection under this Order. Then, before producing the specified documents, the
               24 Producing Party must affix the “CONFIDENTIAL" or "CONFIDENTIAL-
               25 ATTORNEYS EYES ONLY" legend” to each page that contains Protected
               26 Material. If only a portion of the material on a page qualifies for protection, the
               27 Producing Party also must clearly identify the protected portion(s) (e.g., by making
1072215.1      28                                              8
                                                STIPULATED PROTECTIVE ORDER
            Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 9 of 18 Page ID #:262




                1 appropriate markings in the margins).
                2               (b) for testimony given in depositions that the Designating Party
                3 identifies the Disclosure or Discovery Material on the record, before the close of the
                4 deposition all protected testimony.
                5               (c) for information produced in some form other than documentary and
                6 for any other tangible items, that the Producing Party affix in a prominent place on
                7 the exterior of the container or containers in which the information is stored the
                8 legend “CONFIDENTIAL" or "CONFIDENTIAL-ATTORNEYS EYES ONLY.” If
                9 only a portion or portions of the information warrants protection, the Producing
               10 Party, to the extent practicable, shall identify the protected portion(s).
               11         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
               12 failure to designate qualified information or items does not, standing alone, waive
               13 the Designating Party’s right to secure protection under this Order for such material.
               14 Upon timely correction of a designation, the Receiving Party must make reasonable
               15 efforts to assure that the material is treated in accordance with the provisions of this
               16 Order.
               17
               18 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
               19         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
               20 designation of confidentiality at any time that is consistent with the Court’s
               21 Scheduling Order.
               22         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
               23 resolution process under Local Rule 37-1 et seq.
               24         6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
               25 joint stipulation pursuant to Local Rule 37-2.
               26         6.4   The burden of persuasion in any such challenge proceeding shall be on
               27 the Designating Party. Frivolous challenges, and those made for an improper
1072215.1      28                                               9
                                                 STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 10 of 18 Page ID #:263




             1 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
             2 parties) may expose the Challenging Party to sanctions. Unless the Designating
             3 Party has waived or withdrawn the confidentiality designation, all parties shall
             4 continue to afford the material in question the level of protection to which it is
             5 entitled under the Producing Party’s designation until the Court rules on the
             6 challenge.
             7
             8 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
             9        7.1    Basic Principles. A Receiving Party may use Protected Material that is
            10 disclosed or produced by another Party or by a Non-Party in connection with this
            11 Action only for prosecuting, defending or attempting to settle this Action. Such
            12 Protected Material may be disclosed only to the categories of persons and under the
            13 conditions described in this Order. When the Action has been terminated, a
            14 Receiving Party must comply with the provisions of section 13 below (FINAL
            15 DISPOSITION).
            16        Protected Material must be stored and maintained by a Receiving Party at a
            17 location and in a secure manner that ensures that access is limited to the persons
            18 authorized under this Order.
            19        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
            20 otherwise ordered by the court or permitted in writing by the Designating Party, a
            21 Receiving Party may disclose any information or item designated
            22 “CONFIDENTIAL” only to:
            23               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
            24 well as employees of said Outside Counsel of Record to whom it is reasonably
            25 necessary to disclose the information for this Action;
            26               (b) the officers, directors, and employees (including House Counsel) of
            27 the Receiving Party to whom disclosure is reasonably necessary for this Action;
1072215.1   28                                             10
                                              STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 11 of 18 Page ID #:264




             1               (c) Experts (as defined in this Order) of the Receiving Party to whom
             2 disclosure is reasonably necessary for this Action and who have signed the
             3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
             4               (d) the court and its personnel;
             5               (e) court reporters and their staff;
             6               (f) professional jury or trial consultants, mock jurors, and Professional
             7 Vendors to whom disclosure is reasonably necessary for this Action and who have
             8 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
             9               (g) the author or recipient of a document containing the information or
            10 a custodian or other person who otherwise possessed or knew the information;
            11               (h) during their depositions, witnesses, and attorneys for witnesses, in
            12 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
            13 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
            14 they will not be permitted to keep any confidential information unless they sign the
            15 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
            16 agreed by the Designating Party or ordered by the court. Pages of transcribed
            17 deposition testimony or exhibits to depositions that reveal Protected Material may
            18 be separately bound by the court reporter and may not be disclosed to anyone except
            19 as permitted under this Stipulated Protective Order; and
            20               (i) any mediator or settlement officer, and their supporting personnel,
            21 mutually agreed upon by any of the parties engaged in settlement discussions.
            22        7.2.1 Disclosure of “CONFIDENTIAL-ATTORNEYS EYES ONLY”
            23 Information or Items. Unless otherwise ordered by the court or permitted in writing
            24 by the Designating Party, a Receiving Party may disclose any information or item
            25 designated “CONFIDENTIAL” only to:
            26               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
            27 well as employees of said Outside Counsel of Record to whom it is reasonably
1072215.1   28                                              11
                                             STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 12 of 18 Page ID #:265




             1 necessary to disclose the information for this Action;
             2               (b) Experts (as defined in this Order) of the Receiving Party to whom
             3 disclosure is reasonably necessary for this Action and who have signed the
             4 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
             5               (c) the court and its personnel;
             6               (d) court reporters and their staff;
             7               (e) professional jury or trial consultants, mock jurors, and Professional
             8 Vendors to whom disclosure is reasonably necessary for this Action and who have
             9 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
            10               (f) the author or recipient of a document containing the information or
            11 a custodian or other person who otherwise possessed or knew the information;
            12               (g) during their depositions, witnesses, and attorneys for witnesses, in
            13 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
            14 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
            15 they will not be permitted to keep any confidential information unless they sign the
            16 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
            17 agreed by the Designating Party or ordered by the court. Pages of transcribed
            18 deposition testimony or exhibits to depositions that reveal Protected Material may
            19 be separately bound by the court reporter and may not be disclosed to anyone except
            20 as permitted under this Stipulated Protective Order; and
            21               (h) any mediator or settlement officer, and their supporting personnel,
            22 mutually agreed upon by any of the parties engaged in settlement discussions.
            23
            24 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
            25        IN OTHER LITIGATION
            26        If a Party is served with a subpoena or a court order issued in other litigation
            27 that compels disclosure of any information or items designated in this Action as
1072215.1   28                                              12
                                             STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 13 of 18 Page ID #:266




             1 “CONFIDENTIAL" or "CONFIDENTIAL-ATTORNEYS EYES ONLY,” that
             2 Party must:
             3               (a) promptly notify in writing the Designating Party. Such notification
             4 shall include a copy of the subpoena or court order;
             5               (b) promptly notify in writing the party who caused the subpoena or
             6 order to issue in the other litigation that some or all of the material covered by the
             7 subpoena or order is subject to this Protective Order. Such notification shall include
             8 a copy of this Stipulated Protective Order; and
             9               (c) cooperate with respect to all reasonable procedures sought to be
            10 pursued by the Designating Party whose Protected Material may be affected.
            11        If the Designating Party timely seeks a protective order, the Party served with
            12 the subpoena or court order shall not produce any information designated in this
            13 action as “CONFIDENTIAL" or "CONFIDENTIAL-ATTORNEYS EYES ONLY”
            14 before a determination by the court from which the subpoena or order issued, unless
            15 the Party has obtained the Designating Party’s permission. The Designating Party
            16 shall bear the burden and expense of seeking protection in that court of its
            17 confidential material and nothing in these provisions should be construed as
            18 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
            19 directive from another court.
            20
            21 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
            22        PRODUCED IN THIS LITIGATION
            23               (a) The terms of this Order are applicable to information produced by a
            24 Non-Party in this Action and designated as “CONFIDENTIAL" or
            25 "CONFIDENTIAL-ATTORNEYS EYES ONLY.” Such information produced by
            26 Non-Parties in connection with this litigation is protected by the remedies and relief
            27 provided by this Order. Nothing in these provisions should be construed as
1072215.1   28                                             13
                                               STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 14 of 18 Page ID #:267




             1 prohibiting a Non-Party from seeking additional protections.
             2               (b) In the event that a Party is required, by a valid discovery request, to
             3 produce a Non-Party’s confidential information in its possession, and the Party is
             4 subject to an agreement with the Non-Party not to produce the Non-Party’s
             5 confidential information, then the Party shall:
             6                      (1) promptly notify in writing the Requesting Party and the Non-
             7 Party that some or all of the information requested is subject to a confidentiality
             8 agreement with a Non-Party;
             9                      (2) promptly provide the Non-Party with a copy of the
            10 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
            11 reasonably specific description of the information requested; and
            12                      (3) make the information requested available for inspection by
            13 the Non-Party, if requested.
            14               (c) If the Non-Party fails to seek a protective order from this court
            15 within 14 days of receiving the notice and accompanying information, the Receiving
            16 Party may produce the Non-Party’s confidential information responsive to the
            17 discovery request. If the Non-Party timely seeks a protective order, the Receiving
            18 Party shall not produce any information in its possession or control that is subject to
            19 the confidentiality agreement with the Non-Party before a determination by the
            20 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
            21 expense of seeking protection in this court of its Protected Material.
            22
            23 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
            24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
            25 Protected Material to any person or in any circumstance not authorized under this
            26 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
            27 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
1072215.1   28                                             14
                                              STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 15 of 18 Page ID #:268




             1 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
             2 persons to whom unauthorized disclosures were made of all the terms of this Order,
             3 and (d) request such person or persons to execute the “Acknowledgment and
             4 Agreement to Be Bound” that is attached hereto as Exhibit A.
             5
             6 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
             7         PROTECTED MATERIAL
             8         When a Producing Party gives notice to Receiving Parties that certain
             9 inadvertently produced material is subject to a claim of privilege or other protection,
            10 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
            11 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
            12 procedure may be established in an e-discovery order that provides for production
            13 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
            14 (e), insofar as the parties reach an agreement on the effect of disclosure of a
            15 communication or information covered by the attorney-client privilege or work
            16 product protection, the parties may incorporate their agreement in the stipulated
            17 protective order submitted to the court.
            18
            19 12.     MISCELLANEOUS
            20         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
            21 person to seek its modification by the Court in the future.
            22         12.2 Right to Assert Other Objections. By stipulating to the entry of this
            23 Protective Order, no Party waives any right it otherwise would have to object to
            24 disclosing or producing any information or item on any ground not addressed in this
            25 Stipulated Protective Order. Similarly, no Party waives any right to object on any
            26 ground to use in evidence of any of the material covered by this Protective Order.
            27         12.3 Filing Protected Material. A Party that seeks to file under seal any
1072215.1   28                                             15
                                              STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 16 of 18 Page ID #:269




             1 Protected Material must comply with Local Civil Rule 79-5. Protected Material
             2 may only be filed under seal pursuant to a court order authorizing the sealing of the
             3 specific Protected Material at issue. If a Party’s request to file Protected Material
             4 under seal is denied by the court, then the Receiving Party may file the information
             5 in the public record unless otherwise instructed by the court.
             6
             7 13.     FINAL DISPOSITION
             8         After the final disposition of this Action, as defined in paragraph 4, within 60
             9 days of a written request by the Designating Party, each Receiving Party must return
            10 all Protected Material to the Producing Party or destroy such material. As used in
            11 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
            12 summaries, and any other format reproducing or capturing any of the Protected
            13 Material. Whether the Protected Material is returned or destroyed, the Receiving
            14 Party must submit a written certification to the Producing Party (and, if not the same
            15 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
            16 (by category, where appropriate) all the Protected Material that was returned or
            17 destroyed and (2) affirms that the Receiving Party has not retained any copies,
            18 abstracts, compilations, summaries or any other format reproducing or capturing any
            19 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
            20 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
            21 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
            22 reports, attorney work product, and consultant and expert work product, even if such
            23 materials contain Protected Material. Any such archival copies that contain or
            24 constitute Protected Material remain subject to this Protective Order as set forth in
            25 Section 4 (DURATION).
            26 / / /
            27 / / /
1072215.1   28                                             16
                                              STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 17 of 18 Page ID #:270




            1 14.      VIOLATION
            2         Any violation of this Order may be punished by appropriate measures
            3 including, without limitation, contempt proceedings and/or monetary sanctions.
            4
            5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
            6
            7 DATED: May 11, 2020                 FULWIDER PATTON LLP
            8
            9
                                                  By: /s/ Gary M. Anderson
            10
                                                      Gary M. Anderson, Esq.
            11                                        Attorneys for Plaintiff
            12
            13 DATED: May 11, 2020                THE LAW OFFICE OF EDWARD HAASE

            14
            15
                                                  By: /s/ Edward Haase
            16                                        Edward Haase, Esq.
            17                                        Attorneys for Defendants

            18
                 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
            19
            20
                 DATED: 5/12/2020
            21
            22
                        ___________________________
                 _____________________________________
            23
                 HON. ALEXANDER F. MacKINNON
            24
                 United States Magistrate Judge
            25
            26
            27
1072215.1   28                                           17
                                            STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-08381-MWF-AFM Document 40 Filed 05/12/20 Page 18 of 18 Page ID #:271




             1                                       EXHIBIT A
             2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
             3
             4   I, _____________________________ [print or type full name], of

             5 _________________ [print or type full address], declare under penalty of perjury
             6 that I have read in its entirety and understand the Stipulated Protective Order that
             7 was issued by the United States District Court for the Central District of California
             8 on [date] in the case of ___________ [insert formal name of the case and the
             9 number and initials assigned to it by the court]. I agree to comply with and to be
            10 bound by all the terms of this Stipulated Protective Order and I understand and
            11 acknowledge that failure to so comply could expose me to sanctions and punishment
            12 in the nature of contempt. I solemnly promise that I will not disclose in any manner
            13 any information or item that is subject to this Stipulated Protective Order to any
            14 person or entity except in strict compliance with the provisions of this Order. I
            15 further agree to submit to the jurisdiction of the United States District Court for the
            16 Central District of California for enforcing the terms of this Stipulated Protective
            17 Order, even if such enforcement proceedings occur after termination of this action.
            18 I hereby appoint __________________________ [print or type full name] of
            19 _______________________________________ [print or type full address and
            20 telephone number] as my California agent for service of process in connection with
            21 this action or any proceedings related to enforcement of this Stipulated Protective
            22 Order.
            23 Date: ______________________________________
            24 City and State where sworn and signed: _________________________________
            25 Printed name: _______________________________
            26 Signature: __________________________________
            27
1072215.1   28                                             18
                                              STIPULATED PROTECTIVE ORDER
